DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7, 9-18, 21, 24-32, and 36-39 have been considered but are moot in view of the new ground(s) of rejection set forth.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-3, 5, 7, 9-12, 23-25, 27-31, 33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Ng US (2014/0192734) in view of Hussain et al. US (2018/0049201), further in view of Yuan et al. US (2020/0374084), and further in view of Akoum et al. US (2019/0053270).  
 
Regarding Claim 1, Ng discloses a method of wireless communication performed by a user equipment, comprising: receiving, in a multiple link communication system (see Fig. 11 i.e., multiple link communication system between UE and TP1 & TP2 & Para’s [0085-0087] i.e., inter-eNB CoMP JT operation & [0088] i.e., number of TPs involved in the inter-eNB CoMP JT operation), one or more downlink control information (DCI) messages scheduling a plurality of downlink communications, (see Fig. 11 & Para’s [0005] i.e., Furthermore, the first CoMP eNB transmits the first set of DCI to the CoMP UE. The first set of DCI includes independent downlink (DL) assignments allowing the first CoMP eNB to perform independent scheduling of a physical downlink shared channel (PDSCH) associated with the first CoMP eNB. The method also includes that a second CoMP eNB of the two or more CoMP eNBs constructs a second set of DCI. The second set of DCI is independently constructed by the second CoMP eNB. Furthermore, the second CoMP eNB transmits the second set of DCI to the CoMP UE. The second set of DCI includes independent downlink (DL) assignments allowing the second CoMP eNB to perform independent scheduling of a physical downlink shared channel (PDSCH) associated with the second CoMP eNB (i.e., plurality of downlink communications such as PDSCH associated with the first CoMP eNB and PDSCH associated with the second CoMP eNB are scheduled), [0085-0086] i.e., independent DL assignments for each eNB & [0088]). 

Determining whether a communication constraint is satisfied for the plurality of downlink communications, (see Fig. 11 i.e., TP1 & TP2 will apply the communication constraint determined based on received UE capability & Para’s [0086] i.e., each TP can perform independent scheduling of PDSCH which is based on UE capability & [0088] i.e., It should be understood that the number of transmission modes implies the number of TPs involved in the inter-eNB CoMP JT operation and hence the maximum number of the DL assignments that can be expected by the UE. The total number of TPs, N, that participate in inter-eNB CoMP JT can be capped in order to limit the impact on UE complexity (i.e., “communication constraint”)…In certain embodiments, if the total number of transport blocks that can be handled by the UE (i.e., “communication constraint”) in a subframe is 2 as in 3GPP LTE Rel-8 to 11, then N=2. In certain embodiments, N can also be dependent on the capability of the UE. Thus, the number N that can be handled by the UE can be signaled as a part of the UE capability signaling to the network…i.e., the maximum number of the DL assignments will be scheduled by the transmission/reception points based on the UE capability, [0127] i.e., Thus, the total number of transmission layers that a UE can receive for a resource block cannot exceed the UE capability & [0128])

determining a communication configuration for the plurality of downlink communications based at least in part on whether the communication constraint is satisfied, (see Fig. 11 & Para’s [0005], [0088] i.e., the UE is configured so that only a number of received PDSCH, that do not exceed UE capability, is processed, & [0108])

and receiving, in the multiple link communication system (see Fig. 11), one or more downlink communications of the plurality of downlink communications (see Fig. 11), using a fully overlapping time domain allocation or a fully disjoint time domain allocation (see Fig. 11 & Para [0108] i.e., for inter-eNB CoMP JT, physical resource blocks (PRBs) can be allocated for example so that the PRBs allocations for the PDSCHs are independent PRB allocations. In at least some cases, PRBs for PDSCHs allocated by the TPs can be independently allocated and can be allowed to overlap in time and frequency, (such as with spatial multiplexing)) based at least in part on the communication configuration, (see Para’s [0005] i.e., PDSCH & [0088] i.e., the UE receives the multiple PDSCH until its maximum capability is reached).  

Ng does not disclose the claim features of determining, based at least in part on the one or more DCI messages, whether a communication constraint is satisfied for the one or more downlink communications, and determining a communication configuration for the one or more downlink communications based at least in part on whether the communication constraint is satisfied. However the claim features would be rendered obvious in view of Hussain et al. US (2018/0049201).

Hussain discloses determining, based at least in part on the one or more DCI messages (see Fig. 5 i.e., step 504 & Para’s [0067] i.e., For example, the BS 102 may transmit downlink control information (DCI) to the UE 106/107 in a downlink control channel, [0082-0083] i.e., new DCI formats are proposed herein. Such formats may be referred to herein as 7-0A (e.g., for uplink allocations) and 7-1A (e.g., for downlink allocations), [0096] i.e., DCI format 7-1A for providing a downlink resource block assignment & [0108] i.e., new DCI formats 7-0A and 7-1A), whether a communication constraint is satisfied for one or more downlink communications (see Fig. 5 & Para’s [0063-0064] i.e., a base station 102 may determine a resource assignment for a UE device 106/107. The resource assignment may be a downlink resource assignment (e.g., an assignment of resources designated for use for a downlink communication of data from the BS 102 to the UE device 106/107, [0066-0068] i.e., determination of the resource assignment may be based at least in part on capability signaling exchanged between the base station 102 and the UE 106/107. As one possibility, the UE 106/107 may provide an indication of its RF bandwidth capability (i.e., “communication constraint”) for one or more of uplink or downlink communications, according to some embodiments. The base station 102, in turn, may select a resource assignment that does not exceed the RF bandwidth capabilities (i.e., “communication constraint satisfied”) of the UE 106/107 & [0108] i.e., Additional RRC level signaling, between the UE and eNodeB, may be required to exchange capabilities…In some cases, the specification may, for example, allow UEs to indicate capability of supporting only up to 3 MHz RF bandwidth (i.e., “communication constraint”), in which case the DCI formats 7-0A and 7-1A will for example not contain assignments larger than 15 PRBs (i.e., the UE will “determine whether the communication constraint is satisfied” based on the DCI assignment indicated to the UE from the BS 102 satisfying the UE bandwidth capability (i.e., “communication constraint”))). 

and determining a communication configuration for the one or more downlink communications based at least in part on whether the communication constraint is satisfied (see Para’s [0063] i.e., The resource assignment (i.e., communication “configuration”) may be a downlink resource assignment (e.g., an assignment of resources designated for use for a downlink communication of data from the BS 102 to the UE device 106/107, [0064] i.e., The resource assignment may include a number of physical resource blocks (PRBs), [0066-0068] i.e., In 504, the BS 102 may indicate the resource assignment to the UE 106/107, [0074] i.e., In 506, the UE 106/107 and the BS 102 may communicate using the resources allocated in the resource assignment (i.e., “communication configuration”). For example, if the assignment is a downlink resource assignment, the BS 102 may transmit data to the UE 106/107 using the PRBs indicated in the downlink resource assignment, [0096] i.e., DCI format 7-1A for providing a downlink resource block assignment, & [0108] i.e., DCI assignments). 

Hussain discloses receiving the one or more downlink communications based at least in part on the communication configuration (see Fig. 5 step 506 i.e., Communicate using assigned resources & Para [0074] i.e., In 506, the UE 106/107 and the BS 102 may communicate using the resources allocated in the resource assignment (i.e., “communication configuration”). For example, if the assignment is a downlink resource assignment, the BS 102 may transmit data to the UE 106/107 using the PRBs indicated in the downlink resource assignment).

(Hussain suggests it would be desirable to recognize and provide support for the relatively limited wireless communication capabilities of such devices (see Para [0004]) to provide variable communication bandwidth allocations to wireless devices in a robust manner (see Para [0006])).



The combination of Ng in view of Hussain does not disclose the claim feature of wherein a demodulation reference signal (DMRS) pattern of a downlink communication channel is used for all of the plurality of downlink communications based at least in part on the communication configuration. However the claim feature would be rendered obvious in view of Yuan et al. US (2020/0374084).

Yuan discloses wherein a demodulation reference signal (DMRS) pattern of a downlink communication channel scheduled (see Fig. 10 i.e., DMRS of a downlink communication channel such as PDSCH & Para’s [0021] i.e., RS associated with a first downlink signal and second downlink signal received from a first TRP and a second TRP, [0061] i.e., a single PDCCH 201 (from TRP 210 or 220) is used for scheduling PDSCH transmissions 202 and 203 from TRP 210 and TRP 220 to UE 230, [0088] i.e., a scrambling sequence (i.e., “pattern”) for an RS (e.g., DMRS) associated with the first downlink signal (e.g., PDCCH or PDSCH) and the second downlink signal (e.g., PDCCH or PDSCH) respectively, [0090], & [0120-0121] i.e., RS (e.g., DMRS) associated with the first downlink signal and the second downlink signal) is used for all of a plurality of downlink communications  based at least in part on a communication configuration (see Fig. 10A i.e., plurality of downlink communications PDSCH1 and PDSCH 2 includes a communication configuration), (see Para’s [0021] i.e., a RS associated with the first downlink signal and the second downlink signal, [0088] i.e., a scrambling sequence (i.e., “pattern”) for an RS (e.g., DMRS) associated with the first downlink signal (e.g., PDCCH or PDSCH) and the second downlink signal (e.g., PDCCH or PDSCH) respectively, [0093] i.e., Tables 7.4.1.1.2-1 and 7.4.1.1.2-2 disclose PDSCH DMRS configurations type 1 and type 2 which indicates an antenna port number p for a RS suggests a DMRS pattern for the respective DMRS configuration & [0120-0121] i.e., RS (e.g., DMRS) associated with the first downlink signal and the second downlink signal).

(Yuan suggests channel state information (CSI) report is generated in response to the downlink transmissions scheduled by the TRPs for reporting the channel state of the downlink transmissions in order to accurately determine and report downlink communication quality in the network (see Para’s [0062] & [0070])).



The combination of Ng in view of Hussain, and further in view of Yuan does not disclose wherein the DMRS pattern of the downlink communication channel is scheduled by a particular core resource set. However the claim feature would be rendered obvious in view of Akoum et al. US (2019/0053270).

Akoum discloses wherein a DMRS pattern of a downlink communication channel is scheduled by a particular control resource set, (see Abstract i.e., Different CORESET groups (i.e., a CORESET group may be a “particular control resource set”) may be used to provide different DMRS pattern configurations & Para’s [0018] & [0020] i.e., different demodulation reference signals (DMRS) configuration patterns sets may be used depending on the CORESET group…One DMRS configuration can be defined for CORESET group 1).
see Para [0018] & [0022])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the DMRS pattern of the downlink communication channel disclosed in Ng in view of Hussain, and further in view of Yuan to be scheduled by a particular control resource set as disclosed in Akoum who discloses a DMRS pattern of a downlink communication channel is scheduled by a particular control resource set because the motivation lies in Akoum that a CORESET group comprises a group of control channel resource sets configured to decode downlink control information corresponding to a particular usage scenario to satisfy quality of service requirements of the UE. 

Regarding Claim 2, the combination of Ng in view of Hussain, further in view of Yuan, and further in view of Akoum discloses the method of claim 1, wherein the communication constraint is based at least in part on a quantity of the plurality of downlink communications, (Ng, see Para [0088] i.e., It should be understood that the number of transmission modes implies the number of TPs involved in the inter-eNB CoMP JT operation and hence the maximum number (i.e., “quantity”) of the DL assignments that can be expected by the UE. The total number of TPs, N, that participate in inter-eNB CoMP JT can be capped in order to limit the impact on UE complexity).  

Ng, see Para’s [0005] i.e., physical downlink shared channels (PDSCH) scheduled by CoMP eNBs through DCI & [0088]), or one or more reference signals.  

Regarding Claim 5, the combination of Ng in view of Hussain, further in view of Yuan, and further in view of Akoum discloses the method of claim 1, wherein the communication constraint is based at least in part on whether the user equipment is to soft combine log- likelihood ratios of the one or more downlink communications or whether the one or more downlink communications include a common transport block, (Ng, see Para’s [0084] i.e., In certain embodiments, each of the N TPs can transmit a single Transport block (TB) to the UE on the same carrier. In this case, each transport block can be carried by a PDSCH & [0086] & [0088] i.e., transport blocks that can be handled by the UE)

Regarding Claim 7, the combination of Ng in view of Hussain, further in view of Yuan, and further in view of Akoum discloses the method of claim 1, wherein a DMRS pattern parameter (Akoum, see Para’s [0018] & [0020]) or a frequency domain resource assignment parameter is determined in connection with the one or more DCI messages. (Ng, see Table 4 & Para’s [0108] i.e., In at least some cases, PRBs for PDSCHs allocated by the TPs can be independently allocated and can be allowed to overlap in time and frequency…To ensure sufficient channel estimation quality, DM-RS ports used by each TP for the overlapping resource blocks for PDSCH may not have the same port index…In certain embodiments, under independent PRB allocation, DM-RS port assignments for PDSCH can be coordinated beforehand among the CoMP eNBs & [0109] i.e., The DM-RS ports can be indicated in the DCI). 
  
Regarding Claim 9, the combination of Ng in view of Hussain, further in view of Yuan, and further in view of Akoum discloses the method of claim 1, wherein the communication constraint is determined based at least in part on a channel quantity parameter (Ng, see Para’s [0005] i.e., DL assignment of PDSCH & [0088] i.e., the number of TPs involved in the inter-eNB CoMP JT operation and hence the maximum number of the DL assignments that can be expected by the UE… The total number of TPs, N, that participate in inter-eNB CoMP JT can be capped in order to limit the impact on UE complexity) or a channel quality parameter. 
 
Regarding Claim 10, the combination of Ng in view of Hussain, further in view of Yuan, and further in view of Akoum discloses the method of claim 1, wherein the communication constraint is based at least in part on a parameter relating to at least one of a quantity of layers scheduled for the user equipment (Ng, see Para’s [0127] i.e., the maximum number of transmission layers that can be assigned by the TP to a UE), a carrier aggregation mode of the user equipment, a DMRS processing configuration (Ng, see Para’s [0108-0109] i.e., DM-RS port assignments for PDSCH), a DMRS bundling configuration, a soft combining configuration, or a downlink communication timing configuration, (Ng, see Para [0108] i.e., In certain embodiments, for inter-eNB JT, physical resource blocks (PRBs) can be allocated for example so that the PRBs allocations for the PDSCHs are independent PRB allocations. In at least some cases, PRBs for PDSCHs allocated by the TPs can be independently allocated and can be allowed to overlap in time and frequency, (such as with spatial multiplexing).   

Regarding Claim 11, the combination of Ng in view of Hussain, further in view of Yuan, and further in view of Akoum discloses the method of claim 1, wherein the one or more downlink communications are received in accordance with a common allocation based at least in part on the communication configuration, (Ng, see Para [0108] i.e., the PRBs of the PDSCHs may be overlapping as indicated by the DCI and thus have a common allocation based on the communication configuration)
  
Regarding Claim 12, the combination of Ng in view of Hussain, further in view of Yuan, and further in view of Akoum discloses the method of claim 1, wherein a plurality of allocations associated with the plurality of downlink communications and including the fully overlapping time domain allocation (Ng, see Para [0108]) or the fully disjoint time domain allocation are associated with a common component carrier (Ng, see Para [0108] i.e., PRBs for PDSCHs allocated by the TPs can be independently allocated and can be allowed to overlap in time and frequency), and wherein a common physical resource group grid is used for the plurality of allocations based at least in part on the communication configuration, (Ng, see Para’s [0005] i.e., DCI & [0108-0109] i.e., it is implicit that if the DCI indicates the PRB overlapping, it is indicating the physical resource group grid where the allocations are located),

Regarding Claim 24, the combination of Ng in view of Hussain, further in view of Yuan, and further in view of Akoum discloses the method of claim 1, wherein the multiple link communication system is a multiple beam communication system or a multiple transmission/reception point communication system, (Ng see Para’s [0005] i.e., inter-eNodeB (eNB) CoMP joint transmission between a CoMP UE and two or more CoMP eNBs is disclosed & [0088])  

Regarding Claim 25, the combination of Ng in view of Hussain, further in view of Yuan, and further in view of Akoum discloses the method of claim 1, wherein the one or more DCI messages are associated with one or more bandwidth parts (Ng, see Para’s [0005] i.e., DCI includes DL assignment, [0108] i.e., physical resource blocks (PRBs) (i.e., “bandwidth parts”) allocations for the PDSCHs) of one or more component carriers, (Ng, see Para [0062] i.e., a TP in the CoMP transmission can independently schedule and transmit downlink shared channel (DL-SCH) data to a UE on the same carrier frequency, [0084-0087] i.e., TPs can transmit a transport block (TB) to the UE on a carrier…each transport block can be carried by a PDSCH). 

Regarding Claim 27, the combination of Ng in view of Hussain, further in view of Yuan, and further in view of Akoum discloses the method of claim 1, wherein information identifying a user equipment capability is provided to identify the communication Ng, see Para [0088] i.e., the total number of TPs, N, that participate in inter-eNB CoMP JT can be capped in order to limit the impact on UE complexity (i.e., “communication scenario”)…Thus, the number N that can be handled by the UE can be signaled as a part of the UE capability signaling to the network & [0127-0128] i.e., all TPs involved in the inter-eNB CoMP JT are to be informed about the UE capability e.g., maximum number of transmission layers)  

and wherein the communication constraint is indicated to be enforced for the one or more DCI messages, (Ng, see Para’s [0005] i.e., DCI includes downlink assignments for scheduling of the PDSCH by the CoMP eNB & [0088] i.e., the number of TPs involved in the inter-eNB CoMP JT operation and hence the maximum number of the DL assignments that can be expected by the UE. The total number of TPs, N, that participate in inter-eNB CoMP JT can be capped in order to limit the impact on UE complexity). 

Regarding Claim 28, Ng discloses a user equipment (see Fig. 3 & Para’s [0043-0045]) for wireless communication, comprising: a memory (see Fig. 3, 360 & Para’s [0043-0050]); and one or more processors (see Fig. 3, 340 & Para’s [0043-0050]) coupled to the memory (see Fig. 3, 360 & Para’s [0043-0050]), the one or more processors (see Fig. 3, 340 & Para’s [0043-0050]) configured to: receive, in a multiple link communication system (see Fig. 11 i.e., multiple link communication system between UE and TP1 & TP2 & Para’s [0085-0087] i.e., inter-eNB CoMP JT operation & [0088] i.e., number of TPs involved in the inter-eNB CoMP JT operation), one or more downlink control information (DCI) messages scheduling a plurality of downlink communications, (see Fig. 11 & Para’s [0005] i.e., Furthermore, the first CoMP eNB transmits the first set of DCI to the CoMP UE. The first set of DCI includes independent downlink (DL) assignments allowing the first CoMP eNB to perform independent scheduling of a physical downlink shared channel (PDSCH) associated with the first CoMP eNB. The method also includes that a second CoMP eNB of the two or more CoMP eNBs constructs a second set of DCI. The second set of DCI is independently constructed by the second CoMP eNB. Furthermore, the second CoMP eNB transmits the second set of DCI to the CoMP UE. The second set of DCI includes independent downlink (DL) assignments allowing the second CoMP eNB to perform independent scheduling of a physical downlink shared channel (PDSCH) associated with the second CoMP eNB (i.e., plurality of downlink communications such as PDSCH associated with the first CoMP eNB and PDSCH associated with the second CoMP eNB are scheduled), [0085-0086] i.e., independent DL assignments for each eNB & [0088]). 

Determine whether a communication constraint is satisfied for the plurality of downlink communications, (see Fig. 11 i.e., TP1 & TP2 will apply the communication constraint determined based on received UE capability & Para’s [0086] i.e., each TP can perform independent scheduling of PDSCH which is based on UE capability & [0088] i.e., It should be understood that the number of transmission modes implies the number of TPs involved in the inter-eNB CoMP JT operation and hence the maximum number of the DL assignments that can be expected by the UE. The total number of TPs, N, that participate in inter-eNB CoMP JT can be capped in order to limit the impact on UE complexity (i.e., “communication constraint”)…In certain embodiments, if the total number of transport blocks that can be handled by the UE (i.e., “communication constraint”) in a subframe is 2 as in 3GPP LTE Rel-8 to 11, then N=2. In certain embodiments, N can also be dependent on the capability of the UE. Thus, the number N that can be handled by the UE can be signaled as a part of the UE capability signaling to the network…i.e., the maximum number of the DL assignments will be scheduled by the transmission/reception points based on the UE capability, [0127] i.e., Thus, the total number of transmission layers that a UE can receive for a resource block cannot exceed the UE capability & [0128])

determine a communication configuration for the plurality of downlink communications based at least in part on whether the communication constraint is satisfied, (see Fig. 11 & Para’s [0005], [0088] i.e., the UE is configured so that only a number of received PDSCH, that do not exceed UE capability, is processed, & [0108])

and receive, in the multiple link communication system (see Fig. 11), one or more downlink communications of the plurality of downlink communications (see Fig. 11), using a fully overlapping time domain allocation or a fully disjoint time domain allocation (see Fig. 11 & Para [0108] i.e., for inter-eNB CoMP JT, physical resource blocks (PRBs) can be allocated for example so that the PRBs allocations for the PDSCHs are independent PRB allocations. In at least some cases, PRBs for PDSCHs allocated by the TPs can be independently allocated and can be allowed to overlap in time and frequency, (such as with spatial multiplexing)) based at least in part on the communication configuration, (see Para’s [0005] i.e., PDSCH & [0088] i.e., the UE receives the multiple PDSCH until its maximum capability is reached).  

Ng does not disclose the claim features of determining, based at least in part on the one or more DCI messages, whether a communication constraint is satisfied for the one or more downlink communications, and determining a communication configuration for the one or more downlink communications based at least in part on whether the communication constraint is satisfied. However the claim features would be rendered obvious in view of Hussain et al. US (2018/0049201).

Hussain discloses determining, based at least in part on the one or more DCI messages (see Fig. 5 i.e., step 504 & Para’s [0067] i.e., For example, the BS 102 may transmit downlink control information (DCI) to the UE 106/107 in a downlink control channel, [0082-0083] i.e., new DCI formats are proposed herein. Such formats may be referred to herein as 7-0A (e.g., for uplink allocations) and 7-1A (e.g., for downlink allocations), [0096] i.e., DCI format 7-1A for providing a downlink resource block assignment & [0108] i.e., new DCI formats 7-0A and 7-1A), whether a communication constraint is satisfied for one or more downlink communications (see Fig. 5 & Para’s [0063-0064] i.e., a base station 102 may determine a resource assignment for a UE device 106/107. The resource assignment may be a downlink resource assignment (e.g., an assignment of resources designated for use for a downlink communication of data from the BS 102 to the UE device 106/107, [0066-0068] i.e., determination of the resource assignment may be based at least in part on capability signaling exchanged between the base station 102 and the UE 106/107. As one possibility, the UE 106/107 may provide an indication of its RF bandwidth capability (i.e., “communication constraint”) for one or more of uplink or downlink communications, according to some embodiments. The base station 102, in turn, may select a resource assignment that does not exceed the RF bandwidth capabilities (i.e., “communication constraint satisfied”) of the UE 106/107 & [0108] i.e., Additional RRC level signaling, between the UE and eNodeB, may be required to exchange capabilities…In some cases, the specification may, for example, allow UEs to indicate capability of supporting only up to 3 MHz RF bandwidth (i.e., “communication constraint”), in which case the DCI formats 7-0A and 7-1A will for example not contain assignments larger than 15 PRBs (i.e., the UE will “determine whether the communication constraint is satisfied” based on the DCI assignment indicated to the UE from the BS 102 satisfying the UE bandwidth capability (i.e., “communication constraint”))). 

and determining a communication configuration for the one or more downlink communications based at least in part on whether the communication constraint is satisfied (see Para’s [0063] i.e., The resource assignment (i.e., communication “configuration”) may be a downlink resource assignment (e.g., an assignment of resources designated for use for a downlink communication of data from the BS 102 to the UE device 106/107, [0064] i.e., The resource assignment may include a number of physical resource blocks (PRBs), [0066-0068] i.e., In 504, the BS 102 may indicate the resource assignment to the UE 106/107, [0074] i.e., In 506, the UE 106/107 and the BS 102 may communicate using the resources allocated in the resource assignment (i.e., “communication configuration”). For example, if the assignment is a downlink resource assignment, the BS 102 may transmit data to the UE 106/107 using the PRBs indicated in the downlink resource assignment, [0096] i.e., DCI format 7-1A for providing a downlink resource block assignment, & [0108] i.e., DCI assignments). 

Hussain discloses receiving the one or more downlink communications based at least in part on the communication configuration (see Fig. 5 step 506 i.e., Communicate using assigned resources & Para [0074] i.e., In 506, the UE 106/107 and the BS 102 may communicate using the resources allocated in the resource assignment (i.e., “communication configuration”). For example, if the assignment is a downlink resource assignment, the BS 102 may transmit data to the UE 106/107 using the PRBs indicated in the downlink resource assignment).

(Hussain suggests it would be desirable to recognize and provide support for the relatively limited wireless communication capabilities of such devices (see Para [0004]) to provide variable communication bandwidth allocations to wireless devices in a robust manner (see Para [0006])).



The combination of Ng in view of Hussain does not disclose the claim feature of wherein a demodulation reference signal (DMRS) pattern of a downlink communication channel is used for all of the plurality of downlink communications based at least in part on the communication configuration. However the claim feature would be rendered obvious in view of Yuan et al. US (2020/0374084).

Yuan discloses wherein a demodulation reference signal (DMRS) pattern of a downlink communication channel scheduled (see Fig. 10 i.e., DMRS of a downlink communication channel such as PDSCH & Para’s [0021] i.e., RS associated with a first downlink signal and second downlink signal received from a first TRP and a second TRP, [0061] i.e., a single PDCCH 201 (from TRP 210 or 220) is used for scheduling PDSCH transmissions 202 and 203 from TRP 210 and TRP 220 to UE 230, [0088] i.e., a scrambling sequence (i.e., “pattern”) for an RS (e.g., DMRS) associated with the first downlink signal (e.g., PDCCH or PDSCH) and the second downlink signal (e.g., PDCCH or PDSCH) respectively, [0090], & [0120-0121] i.e., RS (e.g., DMRS) associated with the first downlink signal and the second downlink signal) is used for all of a plurality of downlink communications  based at least in part on a communication configuration (see Fig. 10A i.e., plurality of downlink communications PDSCH1 and PDSCH 2 includes a communication configuration), (see Para’s [0021] i.e., a RS associated with the first downlink signal and the second downlink signal, [0088] i.e., a scrambling sequence (i.e., “pattern”) for an RS (e.g., DMRS) associated with the first downlink signal (e.g., PDCCH or PDSCH) and the second downlink signal (e.g., PDCCH or PDSCH) respectively, [0093] i.e., Tables 7.4.1.1.2-1 and 7.4.1.1.2-2 disclose PDSCH DMRS configurations type 1 and type 2 which indicates an antenna port number p for a RS suggests a DMRS pattern for the respective DMRS configuration & [0120-0121] i.e., RS (e.g., DMRS) associated with the first downlink signal and the second downlink signal).

(Yuan suggests channel state information (CSI) report is generated in response to the downlink transmissions scheduled by the TRPs for reporting the channel state of the downlink transmissions in order to accurately determine and report downlink communication quality in the network (see Para’s [0062] & [0070])).



The combination of Ng in view of Hussain, and further in view of Yuan does not disclose wherein the DMRS pattern of the downlink communication channel is scheduled by a particular core resource set. However the claim feature would be rendered obvious in view of Akoum et al. US (2019/0053270).

Akoum discloses wherein a DMRS pattern of a downlink communication channel is scheduled by a particular control resource set, (see Abstract i.e., Different CORESET groups (i.e., a CORESET group may be a “particular control resource set”) may be used to provide different DMRS pattern configurations & Para’s [0018] & [0020] i.e., different demodulation reference signals (DMRS) configuration patterns sets may be used depending on the CORESET group…One DMRS configuration can be defined for CORESET group 1).

(Akoum suggests a CORESET group comprises a group of control channel resource sets configured to decode downlink control information corresponding to a particular usage scenario to satisfy quality of service requirements, (see Para [0018] & [0022])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the DMRS pattern of the downlink communication channel disclosed in Ng in view of Hussain, and further in view of Yuan to be scheduled by a particular control resource set as disclosed in Akoum who discloses a DMRS pattern of a downlink communication channel is scheduled by a particular control resource set because the motivation lies in Akoum that a CORESET group comprises a group of control channel resource sets configured to decode downlink control information corresponding to a particular usage scenario to satisfy quality of service requirements of the UE. 

Regarding Claim 29, Ng discloses a non-transitory computer-readable medium (see Para [0144] i.e., non-transitory computer readable medium) storing one or more instructions (see Para [0144]) for wireless communication, the one or more instructions (see Para [0144]) comprising: one or more instructions (see Para [0144]) that, when executed by one or more processors (see Fig. 3, 340) of a user equipment (see Fig. 3), cause the one or more processors (see Fig. 3, 340) to: receive, in a multiple link communication system (see Fig. 11 i.e., multiple link communication system between UE and TP1 & TP2 & Para’s [0085-0087] i.e., inter-eNB CoMP JT operation & [0088] i.e., number of TPs involved in the inter-eNB CoMP JT operation), one or more see Fig. 11 & Para’s [0005] i.e., Furthermore, the first CoMP eNB transmits the first set of DCI to the CoMP UE. The first set of DCI includes independent downlink (DL) assignments allowing the first CoMP eNB to perform independent scheduling of a physical downlink shared channel (PDSCH) associated with the first CoMP eNB. The method also includes that a second CoMP eNB of the two or more CoMP eNBs constructs a second set of DCI. The second set of DCI is independently constructed by the second CoMP eNB. Furthermore, the second CoMP eNB transmits the second set of DCI to the CoMP UE. The second set of DCI includes independent downlink (DL) assignments allowing the second CoMP eNB to perform independent scheduling of a physical downlink shared channel (PDSCH) associated with the second CoMP eNB (i.e., plurality of downlink communications such as PDSCH associated with the first CoMP eNB and PDSCH associated with the second CoMP eNB are scheduled), [0085-0086] i.e., independent DL assignments for each eNB & [0088]). 

Determine whether a communication constraint is satisfied for the plurality of downlink communications, (see Fig. 11 i.e., TP1 & TP2 will apply the communication constraint determined based on received UE capability & Para’s [0086] i.e., each TP can perform independent scheduling of PDSCH which is based on UE capability & [0088] i.e., It should be understood that the number of transmission modes implies the number of TPs involved in the inter-eNB CoMP JT operation and hence the maximum number of the DL assignments that can be expected by the UE. The total number of TPs, N, that participate in inter-eNB CoMP JT can be capped in order to limit the impact on UE complexity (i.e., “communication constraint”)…In certain embodiments, if the total number of transport blocks that can be handled by the UE (i.e., “communication constraint”) in a subframe is 2 as in 3GPP LTE Rel-8 to 11, then N=2. In certain embodiments, N can also be dependent on the capability of the UE. Thus, the number N that can be handled by the UE can be signaled as a part of the UE capability signaling to the network…i.e., the maximum number of the DL assignments will be scheduled by the transmission/reception points based on the UE capability, [0127] i.e., Thus, the total number of transmission layers that a UE can receive for a resource block cannot exceed the UE capability & [0128])

determine a communication configuration for the plurality of downlink communications based at least in part on whether the communication constraint is satisfied, (see Fig. 11 & Para’s [0005], [0088] i.e., the UE is configured so that only a number of received PDSCH, that do not exceed UE capability, is processed, & [0108])

and receive, in the multiple link communication system (see Fig. 11), one or more downlink communications of the plurality of downlink communications (see Fig. 11), using a fully overlapping time domain allocation or a fully disjoint time domain allocation (see Fig. 11 & Para [0108] i.e., for inter-eNB CoMP JT, physical resource blocks (PRBs) can be allocated for example so that the PRBs allocations for the PDSCHs are independent PRB allocations. In at least some cases, PRBs for PDSCHs allocated by the TPs can be independently allocated and can be allowed to overlap in time and frequency, (such as with spatial multiplexing)) based at least in part on the communication configuration, (see Para’s [0005] i.e., PDSCH & [0088] i.e., the UE receives the multiple PDSCH until its maximum capability is reached).  

Ng does not disclose the claim features of determining, based at least in part on the one or more DCI messages, whether a communication constraint is satisfied for the one or more downlink communications, and determining a communication configuration for the one or more downlink communications based at least in part on whether the communication constraint is satisfied. However the claim features would be rendered obvious in view of Hussain et al. US (2018/0049201).

Hussain discloses determining, based at least in part on the one or more DCI messages (see Fig. 5 i.e., step 504 & Para’s [0067] i.e., For example, the BS 102 may transmit downlink control information (DCI) to the UE 106/107 in a downlink control channel, [0082-0083] i.e., new DCI formats are proposed herein. Such formats may be referred to herein as 7-0A (e.g., for uplink allocations) and 7-1A (e.g., for downlink allocations), [0096] i.e., DCI format 7-1A for providing a downlink resource block assignment & [0108] i.e., new DCI formats 7-0A and 7-1A), whether a communication constraint is satisfied for one or more downlink communications (see Fig. 5 & Para’s [0063-0064] i.e., a base station 102 may determine a resource assignment for a UE device 106/107. The resource assignment may be a downlink resource assignment (e.g., an assignment of resources designated for use for a downlink communication of data from the BS 102 to the UE device 106/107, [0066-0068] i.e., determination of the resource assignment may be based at least in part on capability signaling exchanged between the base station 102 and the UE 106/107. As one possibility, the UE 106/107 may provide an indication of its RF bandwidth capability (i.e., “communication constraint”) for one or more of uplink or downlink communications, according to some embodiments. The base station 102, in turn, may select a resource assignment that does not exceed the RF bandwidth capabilities (i.e., “communication constraint satisfied”) of the UE 106/107 & [0108] i.e., Additional RRC level signaling, between the UE and eNodeB, may be required to exchange capabilities…In some cases, the specification may, for example, allow UEs to indicate capability of supporting only up to 3 MHz RF bandwidth (i.e., “communication constraint”), in which case the DCI formats 7-0A and 7-1A will for example not contain assignments larger than 15 PRBs (i.e., the UE will “determine whether the communication constraint is satisfied” based on the DCI assignment indicated to the UE from the BS 102 satisfying the UE bandwidth capability (i.e., “communication constraint”))). 

and determining a communication configuration for the one or more downlink communications based at least in part on whether the communication constraint is satisfied (see Para’s [0063] i.e., The resource assignment (i.e., communication “configuration”) may be a downlink resource assignment (e.g., an assignment of resources designated for use for a downlink communication of data from the BS 102 to the UE device 106/107, [0064] i.e., The resource assignment may include a number of physical resource blocks (PRBs), [0066-0068] i.e., In 504, the BS 102 may indicate the resource assignment to the UE 106/107, [0074] i.e., In 506, the UE 106/107 and the BS 102 may communicate using the resources allocated in the resource assignment (i.e., “communication configuration”). For example, if the assignment is a downlink resource assignment, the BS 102 may transmit data to the UE 106/107 using the PRBs indicated in the downlink resource assignment, [0096] i.e., DCI format 7-1A for providing a downlink resource block assignment, & [0108] i.e., DCI assignments). 

Hussain discloses receiving the one or more downlink communications based at least in part on the communication configuration (see Fig. 5 step 506 i.e., Communicate using assigned resources & Para [0074] i.e., In 506, the UE 106/107 and the BS 102 may communicate using the resources allocated in the resource assignment (i.e., “communication configuration”). For example, if the assignment is a downlink resource assignment, the BS 102 may transmit data to the UE 106/107 using the PRBs indicated in the downlink resource assignment).

(Hussain suggests it would be desirable to recognize and provide support for the relatively limited wireless communication capabilities of such devices (see Para [0004]) to provide variable communication bandwidth allocations to wireless devices in a robust manner (see Para [0006])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the UE which receives a DCI message scheduling the downlink communications in 

The combination of Ng in view of Hussain does not disclose the claim feature of wherein a demodulation reference signal (DMRS) pattern of a downlink communication channel is used for all of the plurality of downlink communications based at least in part on the communication configuration. However the claim feature would be rendered obvious in view of Yuan et al. US (2020/0374084).

Yuan discloses wherein a demodulation reference signal (DMRS) pattern of a downlink communication channel scheduled (see Fig. 10 i.e., DMRS of a downlink communication channel such as PDSCH & Para’s [0021] i.e., RS associated with a first downlink signal and second downlink signal received from a first TRP and a second TRP, [0061] i.e., a single PDCCH 201 (from TRP 210 or 220) is used for scheduling PDSCH transmissions 202 and 203 from TRP 210 and TRP 220 to UE 230, [0088] i.e., a scrambling sequence (i.e., “pattern”) for an RS (e.g., DMRS) associated with the first downlink signal (e.g., PDCCH or PDSCH) and the second downlink signal (e.g., PDCCH or PDSCH) respectively, [0090], & [0120-0121] i.e., RS (e.g., DMRS) associated with the first downlink signal and the second downlink signal) is used for all of a plurality of downlink communications  based at least in part on a communication configuration (see Fig. 10A i.e., plurality of downlink communications PDSCH1 and PDSCH 2 includes a communication configuration), (see Para’s [0021] i.e., a RS associated with the first downlink signal and the second downlink signal, [0088] i.e., a scrambling sequence (i.e., “pattern”) for an RS (e.g., DMRS) associated with the first downlink signal (e.g., PDCCH or PDSCH) and the second downlink signal (e.g., PDCCH or PDSCH) respectively, [0093] i.e., Tables 7.4.1.1.2-1 and 7.4.1.1.2-2 disclose PDSCH DMRS configurations type 1 and type 2 which indicates an antenna port number p for a RS suggests a DMRS pattern for the respective DMRS configuration & [0120-0121] i.e., RS (e.g., DMRS) associated with the first downlink signal and the second downlink signal).

(Yuan suggests channel state information (CSI) report is generated in response to the downlink transmissions scheduled by the TRPs for reporting the channel state of the downlink transmissions in order to accurately determine and report downlink communication quality in the network (see Para’s [0062] & [0070])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the plurality of downlink communications received by the UE based on the 

The combination of Ng in view of Hussain, and further in view of Yuan does not disclose wherein the DMRS pattern of the downlink communication channel is scheduled by a particular core resource set. However the claim feature would be rendered obvious in view of Akoum et al. US (2019/0053270).

Akoum discloses wherein a DMRS pattern of a downlink communication channel is scheduled by a particular control resource set, (see Abstract i.e., Different CORESET groups (i.e., a CORESET group may be a “particular control resource set”) may be used to provide different DMRS pattern configurations & Para’s [0018] & [0020] i.e., different demodulation reference signals (DMRS) configuration patterns sets may be used depending on the CORESET group…One DMRS configuration can be defined for CORESET group 1).

see Para [0018] & [0022])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the DMRS pattern of the downlink communication channel disclosed in Ng in view of Hussain, and further in view of Yuan to be scheduled by a particular control resource set as disclosed in Akoum who discloses a DMRS pattern of a downlink communication channel is scheduled by a particular control resource set because the motivation lies in Akoum that a CORESET group comprises a group of control channel resource sets configured to decode downlink control information corresponding to a particular usage scenario to satisfy quality of service requirements of the UE. 

Regarding Claim 30, Ng discloses an apparatus for wireless communication (see Fig. 3 i.e., UE 116), comprising: means for receiving, in a multiple link communication system (see Fig. 11 i.e., multiple link communication system between UE and TP1 & TP2 & Para’s [0085-0087] i.e., inter-eNB CoMP JT operation & [0088] i.e., number of TPs involved in the inter-eNB CoMP JT operation), one or more downlink control information (DCI) messages scheduling a plurality of downlink communications, (see Fig. 11 & Para’s [0005] i.e., Furthermore, the first CoMP eNB transmits the first set of DCI to the CoMP UE. The first set of DCI includes independent downlink (DL) assignments allowing the first CoMP eNB to perform independent scheduling of a physical downlink shared channel (PDSCH) associated with the first CoMP eNB. The method also includes that a second CoMP eNB of the two or more CoMP eNBs constructs a second set of DCI. The second set of DCI is independently constructed by the second CoMP eNB. Furthermore, the second CoMP eNB transmits the second set of DCI to the CoMP UE. The second set of DCI includes independent downlink (DL) assignments allowing the second CoMP eNB to perform independent scheduling of a physical downlink shared channel (PDSCH) associated with the second CoMP eNB (i.e., plurality of downlink communications such as PDSCH associated with the first CoMP eNB and PDSCH associated with the second CoMP eNB are scheduled), [0085-0086] i.e., independent DL assignments for each eNB & [0088]). 

Means for determining whether a communication constraint is satisfied for the plurality of downlink communications, (see Fig. 11 i.e., TP1 & TP2 will apply the communication constraint determined based on received UE capability & Para’s [0086] i.e., each TP can perform independent scheduling of PDSCH which is based on UE capability & [0088] i.e., It should be understood that the number of transmission modes implies the number of TPs involved in the inter-eNB CoMP JT operation and hence the maximum number of the DL assignments that can be expected by the UE. The total number of TPs, N, that participate in inter-eNB CoMP JT can be capped in order to limit the impact on UE complexity (i.e., “communication constraint”)…In certain embodiments, if the total number of transport blocks that can be handled by the UE (i.e., “communication constraint”) in a subframe is 2 as in 3GPP LTE Rel-8 to 11, then N=2. In certain embodiments, N can also be dependent on the capability of the UE. Thus, the number N that can be handled by the UE can be signaled as a part of the UE capability signaling to the network…i.e., the maximum number of the DL assignments will be scheduled by the transmission/reception points based on the UE capability, [0127] i.e., Thus, the total number of transmission layers that a UE can receive for a resource block cannot exceed the UE capability & [0128])

Means for determining a communication configuration for the plurality of downlink communications based at least in part on whether the communication constraint is satisfied, (see Fig. 11 & Para’s [0005], [0088] i.e., the UE is configured so that only a number of received PDSCH, that do not exceed UE capability, is processed, & [0108])

And means for receiving, in the multiple link communication system (see Fig. 11), one or more downlink communications of the one or more downlink communications (see Fig. 11), using a fully overlapping time domain allocation or a fully disjoint time domain allocation (see Fig. 11 & Para [0108] i.e., for inter-eNB CoMP JT, physical resource blocks (PRBs) can be allocated for example so that the PRBs allocations for the PDSCHs are independent PRB allocations. In at least some cases, PRBs for PDSCHs allocated by the TPs can be independently allocated and can be allowed to overlap in time and frequency, (such as with spatial multiplexing)) based at least in part on the communication configuration, (see Para’s [0005] i.e., PDSCH & [0088] i.e., the UE receives the multiple PDSCH until its maximum capability is reached).  


Hussain discloses determining, based at least in part on the one or more DCI messages (see Fig. 5 i.e., step 504 & Para’s [0067] i.e., For example, the BS 102 may transmit downlink control information (DCI) to the UE 106/107 in a downlink control channel, [0082-0083] i.e., new DCI formats are proposed herein. Such formats may be referred to herein as 7-0A (e.g., for uplink allocations) and 7-1A (e.g., for downlink allocations), [0096] i.e., DCI format 7-1A for providing a downlink resource block assignment & [0108] i.e., new DCI formats 7-0A and 7-1A), whether a communication constraint is satisfied for one or more downlink communications (see Fig. 5 & Para’s [0063-0064] i.e., a base station 102 may determine a resource assignment for a UE device 106/107. The resource assignment may be a downlink resource assignment (e.g., an assignment of resources designated for use for a downlink communication of data from the BS 102 to the UE device 106/107, [0066-0068] i.e., determination of the resource assignment may be based at least in part on capability signaling exchanged between the base station 102 and the UE 106/107. As one possibility, the UE 106/107 may provide an indication of its RF bandwidth capability (i.e., “communication constraint”) for one or more of uplink or downlink communications, according to some embodiments. The base station 102, in turn, may select a resource assignment that does not exceed the RF bandwidth capabilities (i.e., “communication constraint satisfied”) of the UE 106/107 & [0108] i.e., Additional RRC level signaling, between the UE and eNodeB, may be required to exchange capabilities…In some cases, the specification may, for example, allow UEs to indicate capability of supporting only up to 3 MHz RF bandwidth (i.e., “communication constraint”), in which case the DCI formats 7-0A and 7-1A will for example not contain assignments larger than 15 PRBs (i.e., the UE will “determine whether the communication constraint is satisfied” based on the DCI assignment indicated to the UE from the BS 102 satisfying the UE bandwidth capability (i.e., “communication constraint”))). 

and determining a communication configuration for the one or more downlink communications based at least in part on whether the communication constraint is satisfied (see Para’s [0063] i.e., The resource assignment (i.e., communication “configuration”) may be a downlink resource assignment (e.g., an assignment of resources designated for use for a downlink communication of data from the BS 102 to the UE device 106/107, [0064] i.e., The resource assignment may include a number of physical resource blocks (PRBs), [0066-0068] i.e., In 504, the BS 102 may indicate the resource assignment to the UE 106/107, [0074] i.e., In 506, the UE 106/107 and the BS 102 may communicate using the resources allocated in the resource assignment (i.e., “communication configuration”). For example, if the assignment is a downlink resource assignment, the BS 102 may transmit data to the UE 106/107 using the PRBs indicated in the downlink resource assignment, [0096] i.e., DCI format 7-1A for providing a downlink resource block assignment, & [0108] i.e., DCI assignments). 

Hussain discloses receiving the one or more downlink communications based at least in part on the communication configuration (see Fig. 5 step 506 i.e., Communicate using assigned resources & Para [0074] i.e., In 506, the UE 106/107 and the BS 102 may communicate using the resources allocated in the resource assignment (i.e., “communication configuration”). For example, if the assignment is a downlink resource assignment, the BS 102 may transmit data to the UE 106/107 using the PRBs indicated in the downlink resource assignment).

(Hussain suggests it would be desirable to recognize and provide support for the relatively limited wireless communication capabilities of such devices (see Para [0004]) to provide variable communication bandwidth allocations to wireless devices in a robust manner (see Para [0006])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the UE which receives a DCI message scheduling the downlink communications in accordance with the communication constraint in a multiple link communication system as disclosed in Ng to perform determining whether the communication constraint is satisfied for the one or more downlink communications based on the DCI resource assignment message indicated to the UE as disclosed in the teachings of Hussain who 

The combination of Ng in view of Hussain does not disclose the claim feature of wherein a demodulation reference signal (DMRS) pattern of a downlink communication channel is used for all of the plurality of downlink communications based at least in part on the communication configuration. However the claim feature would be rendered obvious in view of Yuan et al. US (2020/0374084).

Yuan discloses wherein a demodulation reference signal (DMRS) pattern of a downlink communication channel scheduled (see Fig. 10 i.e., DMRS of a downlink communication channel such as PDSCH & Para’s [0021] i.e., RS associated with a first downlink signal and second downlink signal received from a first TRP and a second TRP, [0061] i.e., a single PDCCH 201 (from TRP 210 or 220) is used for scheduling PDSCH transmissions 202 and 203 from TRP 210 and TRP 220 to UE 230, [0088] i.e., a scrambling sequence (i.e., “pattern”) for an RS (e.g., DMRS) associated with the first downlink signal (e.g., PDCCH or PDSCH) and the second downlink signal (e.g., PDCCH or PDSCH) respectively, [0090], & [0120-0121] i.e., RS (e.g., DMRS) associated with the first downlink signal and the second downlink signal) is used for all of a plurality of downlink communications  based at least in part on a communication configuration (see Fig. 10A i.e., plurality of downlink communications PDSCH1 and PDSCH 2 includes a communication configuration), (see Para’s [0021] i.e., a RS associated with the first downlink signal and the second downlink signal, [0088] i.e., a scrambling sequence (i.e., “pattern”) for an RS (e.g., DMRS) associated with the first downlink signal (e.g., PDCCH or PDSCH) and the second downlink signal (e.g., PDCCH or PDSCH) respectively, [0093] i.e., Tables 7.4.1.1.2-1 and 7.4.1.1.2-2 disclose PDSCH DMRS configurations type 1 and type 2 which indicates an antenna port number p for a RS suggests a DMRS pattern for the respective DMRS configuration & [0120-0121] i.e., RS (e.g., DMRS) associated with the first downlink signal and the second downlink signal).

(Yuan suggests channel state information (CSI) report is generated in response to the downlink transmissions scheduled by the TRPs for reporting the channel state of the downlink transmissions in order to accurately determine and report downlink communication quality in the network (see Para’s [0062] & [0070])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the plurality of downlink communications received by the UE based on the communication configuration in the multiple link communication system as disclosed in Ng in view of Hussain to use a DMRS pattern for all of a plurality of downlink communications as disclosed in the teachings of Yuan who discloses a DMRS pattern of a downlink communication channel scheduled is used for all of a plurality of downlink 

The combination of Ng in view of Hussain, and further in view of Yuan does not disclose wherein the DMRS pattern of the downlink communication channel is scheduled by a particular core resource set. However the claim feature would be rendered obvious in view of Akoum et al. US (2019/0053270).

Akoum discloses wherein a DMRS pattern of a downlink communication channel is scheduled by a particular control resource set, (see Abstract i.e., Different CORESET groups (i.e., a CORESET group may be a “particular control resource set”) may be used to provide different DMRS pattern configurations & Para’s [0018] & [0020] i.e., different demodulation reference signals (DMRS) configuration patterns sets may be used depending on the CORESET group…One DMRS configuration can be defined for CORESET group 1).

(Akoum suggests a CORESET group comprises a group of control channel resource sets configured to decode downlink control information corresponding to a particular usage scenario to satisfy quality of service requirements, (see Para [0018] & [0022])).



Regarding Claim 31, the combination of Ng in view of Hussain, further in view of Yuan, and further in view of Akoum discloses the method of claim 1, further comprising: transmitting, when operating the multiple link communication system (Ng, see Fig. 11), information identifying the communication constraint to cause the communication constraint to be enforced by a transmission/reception point of the multiple link communication system, (see Fig. 11 i.e., TP1 & TP2 will enforce the communication constraint based on received UE capability (i.e., “information”) & Para’s [0086] i.e., each TP can perform independent scheduling of PDSCH which is based on UE capability, [0088] i.e., Thus, the number N that can be handled by the UE can be signaled as a part of the UE capability signaling (i.e., “information”)  to the network, & [0127-0128] i.e., Accordingly, it may be necessary for all TPs involved in the inter-eNB CoMP JT to be informed about the UE capability (i.e., “information”))


s 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ng US (2014/0192734) in view of Hussain et al. US (2018/0049201), further in view of Yuan et al. US (2020/0374084), and further in view of Akoum et al. US (2019/0053270) as applied to claim 1 above, and further in view of Spreadtrum Communications “Discussion on PRB Bundling Size for NR DL” 3GPP Draft; R1-1710360 referred to herein as “3GPP”.  

Regarding Claim 13, the combination of Ng in view of Hussain, further in view of Yuan, and further in view of Akoum discloses the method of claim 1, but does not disclose wherein the DCI includes a physical resource group (PRG) bit and dynamic PRG is supported, and wherein the one or more downlink communications are received using a common PRG based at least in part on the communication configuration. However the claim features would be rendered obvious in view of 3GPP.

3GPP discloses wherein the DCI includes a physical resource group (PRG) bit and dynamic PRG is supported, (Section 3. PRG size indication i.e., Based on the full knowledge of downlink channel state, UE can find the proper PRG size, and report the group index to gNB, e.g., in the CSI-RS report. Like PMI report, it is up to gNB to decide whether to use the recommended PRG size, and gNB should indicate the group index of actual PRG size through e.g., DCI or MAC CE. After receiving the PRG size index, and based on the scheduled bandwidth conveyed by DCI, UE can determine the PRB bundling size)

Section 3. PRG size indication i.e., gNB should indicate the group index of actual PRG size through e.g., DCI or MAC CE. After receiving the PRG size index, and based on the scheduled bandwidth conveyed by DCI (i.e., “communication configuration”), UE can determine the PRB bundling size).

(3GPP suggests the UE can determine the PRB bundling size based on the received DCI from the gNB, (see Section 3. PRG size)). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the DCI messages for scheduling the PDSCH according to the communication configuration as disclosed in Ng in view of Hussain, further in view of Yuan, and further in view of Akoum to include a physical resource group (PRG) bit and dynamic PRG supported as conveyed in the DCI message disclosed in 3GPP for indicating the PRG size so the UE can determine the PRB bundling size. 

Regarding Claim 14, the combination of Ng in view of Hussain, further in view of Yuan, and further in view of Akoum discloses the method of claim 1, including DMRS of the one or more downlink communications and associated with the DMRS pattern (Park, see Para [0367]) but does not disclose wherein a dynamic physical resource group (PRG) is not supported, and wherein a common PRG is used for the DMRS of the plurality of 

3GPP discloses wherein a dynamic physical resource group (PRG) is not supported, and wherein a common PRG is used for a DMRS of the plurality of downlink communications based at least in part on the communication configuration (Section 1. Introduction, for DL data transmission the PRB bundling size may be based on RGB, other values such as bandwidth, UE capability or based on UE feedback with respect to UE complexity, feedback overhead increase and performance gains. Moreover, there may be a joint or separate indication of PRB bundling size on data and DMRS).
 
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the DL data transmission including the DMRS of the one or more downlink communications and associated with the DMRS pattern according to the communication configuration scheduled for the UE as disclosed in Ng in view of Hussain, further in view of Yuan, and further in view of Akoum to implement the common PRG used for a demodulation reference signal (DMRS) of the one or more downlink communications disclosed in 3GPP for indicating the PRB bundling size to the UE for the downlink communications. 

Regarding 15, the combination of Ng in view of Hussain, further in view of Yuan, further in view of Akoum, and further in view of 3GPP discloses the method of claim 14, wherein the common PRG is associated with the plurality of downlink communications, and 3GPP, Section 1. Introduction, for DL data transmission the PRB bundling size may be based on RGB, other values such as bandwidth, UE capability or based on UE feedback with respect to UE complexity, feedback overhead increase and performance gains. Moreover, there may be a joint or separate indication of PRB bundling size on data and DMRS). 

Regarding 16, the combination of Ng in view of Hussain, further in view of Yuan, further in view of Akoum, and further in view of 3GPP discloses the method of claim 14, wherein the common PRG is determined based at least in part on a stored value for the common PRG, (3GPP, Section 1. Introduction, for DL data transmission the PRB bundling size may be based on RGB, other values such as bandwidth, UE capability or based on UE feedback with respect to UE complexity, feedback overhead increase and performance gains. Moreover, there may be a joint or separate indication of PRB bundling size on data and DMRS & Section 3 PRG Size Indication i.e., It is up to gNB to decide whether to use the recommended PRG size, and gNB should indicate the group index of actual PRG size (i.e., stored value) through e.g., DCI). 

Regarding Claim 17, the combination of Ng in view of Hussain, further in view of Yuan, further in view of Akoum, and further in view of 3GPP discloses the method of claim 14, wherein the common PRG is determined based at least in part on a smallest PRG indicator value of a set of PRG indicator values.  (3GPP, Section 1. Introduction, for DL data transmission the PRB bundling size may be based on RGB, other values such as bandwidth, UE capability or based on UE feedback with respect to UE complexity, feedback overhead increase and performance gains. Moreover, there may be a joint or separate indication of PRB bundling size on data and DMRS & Section 3. PRG size indication i.e., Based on the full knowledge of downlink channel state, UE can find the proper PRG size, and report the group index to gNB, e.g., in the CSI-RS report. Like PMI report, it is up to gNB to decide whether to use the recommended PRG size, and gNB should indicate the group index of actual PRG size through e.g., DCI or MAC CE. After receiving the PRG size index, and based on the scheduled bandwidth conveyed by DCI, UE can determine the PRB bundling size). 

Regarding Claim 18, the combination of Ng in view of Hussain, further in view of Yuan, and further in view of Akoum discloses the method of claim 1 and wherein the one or more downlink communications are received based at least in part on the communication configuration (Ng, see Para’s [0005] & [0088]), but does not disclose wherein a DCI message, of the one or more DCI messages, identifies a particular virtual resource block (VRB) / physical resource block (PRB) mapping value, and wherein the one or more downlink communications are received using the particular VRB/PRB mapping value and based at least in part on the communication configuration. However the claim features would be rendered obvious in view of 3GPP.

3GPP discloses wherein a DCI message, of the one or more DCI messages, identifies a particular virtual resource block (VRB) / physical resource block (PRB) mapping value, Section 1. Introduction PRB bundling size include values based on RBG…RBG is a set of consecutive virtual resource blocks of localized type & Section 3. PRG Size Indication i.e., DCI indicating PRG size)

and wherein the one or more downlink communications are received using the particular VRB/PRB mapping value and based at least in part on the communication configuration (3GPP, Section 1. Introduction, for DL data transmission the PRB bundling size may be based on RGB, other values such as bandwidth, UE capability or based on UE feedback with respect to UE complexity, feedback overhead increase and performance gains. Moreover, there may be a joint or separate indication of PRB bundling size on data and DMRS (i.e., “Configuration”) & Section 3 PRG Size Indication i.e., It is up to gNB to decide whether to use the recommended PRG size, and gNB should indicate the group index of actual PRG size (i.e., stored value) through e.g., DCI). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the one or more downlink communications which are received by the UE based at least in part on the communication configuration and DCI as disclosed in Ng in view of Hussain, further in view of Yuan, and further in view of Akoum to identify a particular virtual resource block (VRB) / physical resource block (PRB) mapping value as the DCI message disclosed in 3GPP for indicating the PRG size so the UE can determine the PRB bundling size. 
 
s 1, 21, 28, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ng US (2014/0192734) in view of Hussain et al. US (2018/0049201) as applied to claims 19 above, and further in view of Huawei “DMRS for NR-PDCCH” 3GPP Draft; R1-1713742 referred to herein as “3GPP”

Regarding Claim 1, Ng discloses a method of wireless communication performed by a user equipment, comprising: receiving, in a multiple link communication system (see Fig. 11 i.e., multiple link communication system between UE and TP1 & TP2 & Para’s [0085-0087] i.e., inter-eNB CoMP JT operation & [0088] i.e., number of TPs involved in the inter-eNB CoMP JT operation), one or more downlink control information (DCI) messages scheduling one or more downlink communications, (see Para [0005] i.e., Furthermore, the first CoMP eNB transmits the first set of DCI to the CoMP UE. The first set of DCI includes independent downlink (DL) assignments allowing the first CoMP eNB to perform independent scheduling of a physical downlink shared channel (PDSCH) associated with the first CoMP eNB. The method also includes that a second CoMP eNB of the two or more CoMP eNBs constructs a second set of DCI. The second set of DCI is independently constructed by the second CoMP eNB. Furthermore, the second CoMP eNB transmits the second set of DCI to the CoMP UE. The second set of DCI includes independent downlink (DL) assignments allowing the second CoMP eNB to perform independent scheduling of a physical downlink shared channel (PDSCH) associated with the second CoMP eNB). 

see Fig. 11 i.e., TP1 & TP2 will apply the communication constraint determined based on received UE capability & Para’s [0086] i.e., each TP can perform independent scheduling of PDSCH which is based on UE capability & [0088] i.e., It should be understood that the number of transmission modes implies the number of TPs involved in the inter-eNB CoMP JT operation and hence the maximum number of the DL assignments that can be expected by the UE. The total number of TPs, N, that participate in inter-eNB CoMP JT can be capped in order to limit the impact on UE complexity (i.e., “communication constraint”)…In certain embodiments, if the total number of transport blocks that can be handled by the UE (i.e., “communication constraint”) in a subframe is 2 as in 3GPP LTE Rel-8 to 11, then N=2. In certain embodiments, N can also be dependent on the capability of the UE. Thus, the number N that can be handled by the UE can be signaled as a part of the UE capability signaling to the network…i.e., the maximum number of the DL assignments will be scheduled by the transmission/reception points based on the UE capability, [0127] i.e., Thus, the total number of transmission layers that a UE can receive for a resource block cannot exceed the UE capability & [0128])

determining a communication configuration for the one or more downlink communications based at least in part on whether the communication constraint is satisfied, (see Para [0088] i.e., the UE is configured so that only a number of received PDSCH, that do not exceed UE capability, is processed)

see Fig. 11), the one or more downlink communications using a fully overlapping time domain allocation or a fully disjoint time domain allocation (see Para [0108] i.e., for inter-eNB CoMP JT, physical resource blocks (PRBs) can be allocated for example so that the PRBs allocations for the PDSCHs are independent PRB allocations. In at least some cases, PRBs for PDSCHs allocated by the TPs can be independently allocated and can be allowed to overlap in time and frequency, (such as with spatial multiplexing)) based at least in part on the communication configuration, (see Para’s [0005] i.e., PDSCH & [0088] i.e., the UE receives the multiple PDSCH until its maximum capability is reached).  

Ng does not disclose the claim features of determining, based at least in part on the one or more DCI messages, whether a communication constraint is satisfied for the one or more downlink communications, and determining a communication configuration for the one or more downlink communications based at least in part on whether the communication constraint is satisfied. However the claim features would be rendered obvious in view of Hussain et al. US (2018/0049201).

Hussain discloses determining, based at least in part on the one or more DCI messages (see Fig. 5 i.e., step 504 & Para’s [0067] i.e., For example, the BS 102 may transmit downlink control information (DCI) to the UE 106/107 in a downlink control channel, [0082-0083] i.e., new DCI formats are proposed herein. Such formats may be referred to herein as 7-0A (e.g., for uplink allocations) and 7-1A (e.g., for downlink allocations), [0096] i.e., DCI format 7-1A for providing a downlink resource block assignment & [0108] i.e., new DCI formats 7-0A and 7-1A), whether a communication constraint is satisfied for one or more downlink communications (see Fig. 5 & Para’s [0063-0064] i.e., a base station 102 may determine a resource assignment for a UE device 106/107. The resource assignment may be a downlink resource assignment (e.g., an assignment of resources designated for use for a downlink communication of data from the BS 102 to the UE device 106/107, [0066-0068] i.e., determination of the resource assignment may be based at least in part on capability signaling exchanged between the base station 102 and the UE 106/107. As one possibility, the UE 106/107 may provide an indication of its RF bandwidth capability (i.e., “communication constraint”) for one or more of uplink or downlink communications, according to some embodiments. The base station 102, in turn, may select a resource assignment that does not exceed the RF bandwidth capabilities (i.e., “communication constraint satisfied”) of the UE 106/107 & [0108] i.e., Additional RRC level signaling, between the UE and eNodeB, may be required to exchange capabilities…In some cases, the specification may, for example, allow UEs to indicate capability of supporting only up to 3 MHz RF bandwidth (i.e., “communication constraint”), in which case the DCI formats 7-0A and 7-1A will for example not contain assignments larger than 15 PRBs (i.e., the UE will “determine whether the communication constraint is satisfied” based on the DCI assignment indicated to the UE from the BS 102 satisfying the UE bandwidth capability (i.e., “communication constraint”))). 

see Para’s [0063] i.e., The resource assignment (i.e., communication “configuration”) may be a downlink resource assignment (e.g., an assignment of resources designated for use for a downlink communication of data from the BS 102 to the UE device 106/107, [0064] i.e., The resource assignment may include a number of physical resource blocks (PRBs), [0066-0068] i.e., In 504, the BS 102 may indicate the resource assignment to the UE 106/107, [0074] i.e., In 506, the UE 106/107 and the BS 102 may communicate using the resources allocated in the resource assignment (i.e., “communication configuration”). For example, if the assignment is a downlink resource assignment, the BS 102 may transmit data to the UE 106/107 using the PRBs indicated in the downlink resource assignment, [0096] i.e., DCI format 7-1A for providing a downlink resource block assignment, & [0108] i.e., DCI assignments). 

Hussain discloses receiving the one or more downlink communications based at least in part on the communication configuration (see Fig. 5 step 506 i.e., Communicate using assigned resources & Para [0074] i.e., In 506, the UE 106/107 and the BS 102 may communicate using the resources allocated in the resource assignment (i.e., “communication configuration”). For example, if the assignment is a downlink resource assignment, the BS 102 may transmit data to the UE 106/107 using the PRBs indicated in the downlink resource assignment).

see Para [0004]) to provide variable communication bandwidth allocations to wireless devices in a robust manner (see Para [0006])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the UE which receives a DCI message scheduling the downlink communications in accordance with the communication constraint in a multiple link communication system as disclosed in Ng to perform determining whether the communication constraint is satisfied for the one or more downlink communications based on the DCI resource assignment message indicated to the UE as disclosed in the teachings of Hussain who discloses a DCI resource assignment message is transmitted from the base station to the UE for satisfying a communication constraint included a bandwidth capability received from the UE because the motivation lies in Hussain that it would be desirable to recognize and provide support for the wireless communication capabilities of the devices in order to provide variable communication bandwidth allocations to wireless devices in a robust manner and for satisfying the bandwidth capability of the UE. 

While Ng discloses wherein a demodulation reference signal (DMRS) pattern is used for all of the one or more downlink communications based at least in part on the communication configuration (Ng, see Para’s [0008], [0088], [0108-0109] i.e., DM-RS ports used by each TP…DM-Rs port assignment coordination for PDSCH & [0114]), the combination of Ng in view of Hussain does not disclose the claim feature of wherein 

3GPP discloses wherein a demodulation reference signal (DMRS) pattern associated with a largest quantity of DMRS symbols (see Section 2.3 DMRS patterns & Fig. 1 i.e., pattern C which may be used is a DMRS pattern associated with a largest quantity of DMRS symbols i.e., 4 DMRS symbols), relative to one or more other candidate DMRS patterns (see Fig. 1 & Section 2.3 DMRS pattern i.e., The main candidates for the DMRS pattern in a REG are as shown in Fig. 1 i.e., patterns a, b, c, and d), is used for all of the one or more downlink communications (see Fig. 1 i.e., pattern C which may be used is a DMRS pattern associated with a largest quantity of DMRS symbols i.e., 4 DMRS symbols & Section 2.3 DMRS pattern i.e., The main candidates for the DMRS pattern in a REG (i.e., “downlink”) are as shown in Fig. 1, where pattern a corresponding to 1/6 DMRS overhead, pattern b corresponding to 1/4 DMRS overhead, pattern c and pattern d corresponding to 1/3 DMRS overhead…From Fig. 2 to Fig. 5, we can make the following observations: Observation 1: The DMRS patterns with the overhead of 1/3 and 1/4 can provide the gain over the pattern with the overhead of 1/6 when AL is high, while DMRS patterns with overhead of 1/6 and 1/4 outperform the DMRS patterns with overhead of 1/3 when AL is low). 

see Pg. 4)).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the demodulation reference signal (DMRS) pattern used for all of the one or more downlink communications based at least in part on the communication configuration as disclosed in Ng in view of Hussain to use the demodulation reference signal (DMRS) pattern associated with a largest quantity of DMRS symbols, relative to one or more other candidate DMRS patterns, used for all of one or more downlink communications as disclosed in 3GPP because the motivation lies in 3GPP that more DMRS overhead can improve the channel estimation accuracy and hence achieve better performance. 

Regarding Claim 21, the combination of Ng in view of Hussain, and further in view of 3GPP discloses the method of claim 1 wherein the DMRS pattern associated with the largest quantity of DMRS symbols, is used for all of the one or more downlink communications based at least in part on the communication configuration (Ng, see Para’s [0008], [0088], & [0108-0109] & 3GPP, see Fig. 1 i.e., pattern C which may be used is a DMRS pattern associated with a largest quantity of DMRS symbols i.e., 4 DMRS symbols & Section 2.3 DMRS pattern).

Regarding Claim 28, Ng discloses a user equipment (see Fig. 3 & Para’s [0043-0045]) for wireless communication, comprising: a memory (see Fig. 3, 360 & Para’s [0043-0050]); and one or more processors (see Fig. 3, 340 & Para’s [0043-0050]) operatively coupled to the memory (see Fig. 3, 360 & Para’s [0043-0050]), the memory (see Fig. 3, 360 & Para’s [0043-0050]) and the one or more processors (see Fig. 3, 340 & Para’s [0043-0050]) configured to: receive, in a multiple link communication system (see Fig. 11 i.e., multiple link communication system between UE and TP1 & TP2 & Para’s [0085-0087] i.e., inter-eNB CoMP JT operation & [0088] i.e., number of TPs involved in the inter-eNB CoMP JT operation), one or more downlink control information (DCI) messages scheduling one or more downlink communications, (see Para [0005] i.e., Furthermore, the first CoMP eNB transmits the first set of DCI to the CoMP UE. The first set of DCI includes independent downlink (DL) assignments allowing the first CoMP eNB to perform independent scheduling of a physical downlink shared channel (PDSCH) associated with the first CoMP eNB. The method also includes that a second CoMP eNB of the two or more CoMP eNBs constructs a second set of DCI. The second set of DCI is independently constructed by the second CoMP eNB. Furthermore, the second CoMP eNB transmits the second set of DCI to the CoMP UE. The second set of DCI includes independent downlink (DL) assignments allowing the second CoMP eNB to perform independent scheduling of a physical downlink shared channel (PDSCH) associated with the second CoMP eNB). 

Determine whether a communication constraint is satisfied for the one or more downlink communications, (see Fig. 11 i.e., TP1 & TP2 will apply the communication constraint determined based on received UE capability & Para’s [0086] i.e., each TP can perform independent scheduling of PDSCH which is based on UE capability & [0088] i.e., It should be understood that the number of transmission modes implies the number of TPs involved in the inter-eNB CoMP JT operation and hence the maximum number of the DL assignments that can be expected by the UE. The total number of TPs, N, that participate in inter-eNB CoMP JT can be capped in order to limit the impact on UE complexity (i.e., “communication constraint”)…In certain embodiments, if the total number of transport blocks that can be handled by the UE (i.e., “communication constraint”) in a subframe is 2 as in 3GPP LTE Rel-8 to 11, then N=2. In certain embodiments, N can also be dependent on the capability of the UE. Thus, the number N that can be handled by the UE can be signaled as a part of the UE capability signaling to the network…i.e., the maximum number of the DL assignments will be scheduled by the transmission/reception points based on the UE capability, [0127] i.e., Thus, the total number of transmission layers that a UE can receive for a resource block cannot exceed the UE capability & [0128])

determining a communication configuration for the one or more downlink communications based at least in part on whether the communication constraint is satisfied, (see Para [0088] i.e., the UE is configured so that only a number of received PDSCH, that do not exceed UE capability, is processed)

and receive, in the multiple link communication system (see Fig. 11), the one or more downlink communications using a fully overlapping time domain allocation or a fully disjoint time domain allocation (see Para [0108] i.e., for inter-eNB CoMP JT, physical resource blocks (PRBs) can be allocated for example so that the PRBs allocations for the PDSCHs are independent PRB allocations. In at least some cases, PRBs for PDSCHs allocated by the TPs can be independently allocated and can be allowed to overlap in time and frequency, (such as with spatial multiplexing)) based at least in part on the communication configuration, (see Para’s [0005] i.e., PDSCH & [0088] i.e., the UE receives the multiple PDSCH until its maximum capability is reached).  

Ng does not disclose the claim features of determining, based at least in part on the one or more DCI messages, whether a communication constraint is satisfied for the one or more downlink communications, and determining a communication configuration for the one or more downlink communications based at least in part on whether the communication constraint is satisfied. However the claim features would be rendered obvious in view of Hussain et al. US (2018/0049201).

Hussain discloses determining, based at least in part on the one or more DCI messages (see Fig. 5 i.e., step 504 & Para’s [0067] i.e., For example, the BS 102 may transmit downlink control information (DCI) to the UE 106/107 in a downlink control channel, [0082-0083] i.e., new DCI formats are proposed herein. Such formats may be referred to herein as 7-0A (e.g., for uplink allocations) and 7-1A (e.g., for downlink allocations), [0096] i.e., DCI format 7-1A for providing a downlink resource block assignment & [0108] i.e., new DCI formats 7-0A and 7-1A), whether a communication constraint is satisfied for one or more downlink communications, (see Fig. 5 & Para’s [0063-0064] i.e., a base station 102 may determine a resource assignment for a UE device 106/107. The resource assignment may be a downlink resource assignment (e.g., an assignment of resources designated for use for a downlink communication of data from the BS 102 to the UE device 106/107, [0066-0068] i.e., determination of the resource assignment may be based at least in part on capability signaling exchanged between the base station 102 and the UE 106/107. As one possibility, the UE 106/107 may provide an indication of its RF bandwidth capability (i.e., “communication constraint”) for one or more of uplink or downlink communications, according to some embodiments. The base station 102, in turn, may select a resource assignment that does not exceed the RF bandwidth capabilities (i.e., “communication constraint satisfied”) of the UE 106/107 & [0108] i.e., Additional RRC level signaling, between the UE and eNodeB, may be required to exchange capabilities…In some cases, the specification may, for example, allow UEs to indicate capability of supporting only up to 3 MHz RF bandwidth (i.e., “communication constraint”), in which case the DCI formats 7-0A and 7-1A will for example not contain assignments larger than 15 PRBs (i.e., the UE will “determine whether the communication constraint is satisfied” based on the DCI assignment indicated to the UE from the BS 102 satisfying the UE bandwidth capability (i.e., “communication constraint”))). 

and determining a communication configuration for the one or more downlink communications based at least in part on whether the communication constraint is satisfied (see Para’s [0063] i.e., The resource assignment (i.e., communication “configuration”) may be a downlink resource assignment (e.g., an assignment of resources designated for use for a downlink communication of data from the BS 102 to the UE device 106/107, [0064] i.e., The resource assignment may include a number of physical resource blocks (PRBs), [0066-0068] i.e., In 504, the BS 102 may indicate the resource assignment to the UE 106/107, [0074] i.e., In 506, the UE 106/107 and the BS 102 may communicate using the resources allocated in the resource assignment (i.e., “communication configuration”). For example, if the assignment is a downlink resource assignment, the BS 102 may transmit data to the UE 106/107 using the PRBs indicated in the downlink resource assignment, [0096] i.e., DCI format 7-1A for providing a downlink resource block assignment, & [0108] i.e., DCI assignments). 

Hussain discloses receiving the one or more downlink communications based at least in part on the communication configuration (see Fig. 5 step 506 i.e., Communicate using assigned resources & Para [0074] i.e., In 506, the UE 106/107 and the BS 102 may communicate using the resources allocated in the resource assignment (i.e., “communication configuration”). For example, if the assignment is a downlink resource assignment, the BS 102 may transmit data to the UE 106/107 using the PRBs indicated in the downlink resource assignment).

(Hussain suggests it would be desirable to recognize and provide support for the relatively limited wireless communication capabilities of such devices (see Para [0004]) to provide variable communication bandwidth allocations to wireless devices in a robust manner (see Para [0006])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the UE which receives a DCI message scheduling the downlink communications in 

While Ng discloses wherein a demodulation reference signal (DMRS) pattern is used for all of the one or more downlink communications based at least in part on the communication configuration (Ng, see Para’s [0008], [0088], [0108-0109] i.e., DM-RS ports used by each TP…DM-Rs port assignment coordination for PDSCH & [0114]), the combination of Ng in view of Hussain does not disclose the claim feature of wherein a demodulation reference signal (DMRS) pattern associated with a largest quantity of DMRS symbols, relative to one or more other candidate DMRS patterns, is used for all of the one or more downlink communications. However the claim feature would be rendered obvious in view of 3GPP.

3GPP discloses wherein a demodulation reference signal (DMRS) pattern associated with a largest quantity of DMRS symbols (see Section 2.3 DMRS patterns & Fig. 1 i.e., pattern C which may be used is a DMRS pattern associated with a largest quantity of DMRS symbols i.e., 4 DMRS symbols), relative to one or more other candidate DMRS patterns (see Fig. 1 & Section 2.3 DMRS pattern i.e., The main candidates for the DMRS pattern in a REG are as shown in Fig. 1 i.e., patterns a, b, c, and d), is used for all of the one or more downlink communications (see Fig. 1 i.e., pattern C which may be used is a DMRS pattern associated with a largest quantity of DMRS symbols i.e., 4 DMRS symbols & Section 2.3 DMRS pattern i.e., The main candidates for the DMRS pattern in a REG (i.e., “downlink”) are as shown in Fig. 1, where pattern a corresponding to 1/6 DMRS overhead, pattern b corresponding to 1/4 DMRS overhead, pattern c and pattern d corresponding to 1/3 DMRS overhead…From Fig. 2 to Fig. 5, we can make the following observations: Observation 1: The DMRS patterns with the overhead of 1/3 and 1/4 can provide the gain over the pattern with the overhead of 1/6 when AL is high, while DMRS patterns with overhead of 1/6 and 1/4 outperform the DMRS patterns with overhead of 1/3 when AL is low). 

(3GPP suggests more DMRS overhead can improve the channel estimation accuracy and hence achieve better performance (see Pg. 4)).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the demodulation reference signal (DMRS) pattern used for all of the one or more downlink communications based at least in part on the communication configuration as disclosed in Ng in view of Hussain to use the demodulation reference signal (DMRS) pattern associated with a largest quantity of DMRS symbols, relative to one or more other 

Regarding Claim 32, the combination of Ng in view of Hussain, and further in view of 3GPP discloses the method of claim 1, wherein the DMRS pattern is used for all of the one or more downlink communications associated with a largest quantity of DMRS symbols, relative to one or more other candidate DMRS patterns, is used for all of the one or more downlink communications based at least in part on the communication configuration (Ng, see Para’s [0008], [0088], & [0108-0109] & 3GPP, see Fig. 1 i.e., pattern C which may be used is a DMRS pattern associated with a largest quantity of DMRS symbols i.e., 4 DMRS symbols & Section 2.3 DMRS pattern).

5.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ng US (2014/0192734) in view of Hussain et al. US (2018/0049201), further in view of Yuan et al. US (2020/0374084), and further in view of Akoum et al. US (2019/0053270) as applied to claim 1 above, and further in view of Intel Corporation “Support of NC-JT in NR” 3GPP Draft; R1-1707353 referred to herein as “3GPP”.    

Regarding Claim 26, the combination of Ng in view of Hussain, further in view of Yuan, and further in view of Akoum discloses the method of claim 1, but does not disclose wherein the communication constraint is not satisfied and the user equipment is 

3GPP discloses wherein the communication constraint is not satisfied (see Pg. 2 i.e., UE performs dropping of PDSCH processing in case of PDSCH scheduling exceed UE capability (i.e., “constraint is not satisfied”)) and the user equipment is configured to determine, as the communication configuration, to: decode a subset of the one or more downlink communications (see Pg. 2 i.e., UE performs dropping of PDSCH processing (i.e., subset of PDSCH will be decoded) in case of PSCH scheduling exceed UE capability), demodulate the subset of the one or more downlink communications (see Pg. 2 i.e., UE performs dropping of PDSCH processing (i.e., subset of PDSCH will be demodulated) in case of PSCH scheduling exceed UE capability), process the one or more downlink communications based at least in part on a stored communication parameter that is different from an indicated communication parameter of the one or more DCI messages (see Pg. 2 i.e., UE performs dropping of PDSCH processing in case of PSCH scheduling exceed UE capability e.g. maximum PDSCH number that can be processed, which is implicitly a value that is stored in the UE memory).

.

6.	Claims 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Ng US (2014/0192734) in view of Hussain et al. US (2018/0049201), further in view of Yuan et al. US (2020/0374084), further in view of Akoum et al. US (2019/0053270), and further in view of Malm US (2005/0250486)   

Regarding Claim 36, the combination of Ng in view of Hussain, further in view of Yuan, and further in view of Akoum discloses the method of claim 1, including determining whether the communication constraint is satisfied (Ng, see Para’s [0005], [0088] i.e., the UE is configured so that only a number of received PDSCH, that do not exceed UE capability, is processed & [0127]), the references combined does not disclose wherein determining whether the communication constraint is satisfied is further based at least in part on the UE being capable of performing soft combining. However the claim feature would be rendered obvious in view of Malm US (2005/0250486).

Malm discloses determining based at least in part on the UE being capable of performing soft combining that processing load in the UE is minimized (see Para’s [0012], [0014], [0037] i.e., Since soft combining already has much lower processing requirements and power consumption than selective combining, a UE that can determine when to use soft combining and when to use selective combining has several advantages over other UEs & [0047]).

(Malm suggests that an important benefit for the UE is that the processing load is minimized with soft combining (see Para’s [0037] i.e., soft combining already has much lower processing requirements and power consumption than selective combining, [0047] i.e., processing load is minimized with soft combining in the UE)).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for determining whether the communication constraint is satisfied for not exceeding the UE capability as disclosed in Ng in view of Hussain, further in view of Yuanm and further in view of Akoum to be based at least in part on the UE being capable of performing soft combining as dislosed in the teachings of Malm because the motivation lies in Malm that processing load and power consumption in the UE is minimized with soft combining and thus the UE capability can process or handle different communication constraints.  

Regarding Claim 37, the combination of Ng in view of Hussain, further in view of Yuan, and further in view of Akoum discloses the user equipment of claim 28, including determining whether the communication constraint is satisfied (Ng, see Para’s [0005], [0088] i.e., the UE is configured so that only a number of received PDSCH, that do not exceed UE capability, is processed & [0127]), but the references combined does 

Malm discloses determining based at least in part on the UE being capable of performing soft combining that processing load in the UE is minimized (see Para’s [0012], [0014], [0037] i.e., Since soft combining already has much lower processing requirements and power consumption than selective combining, a UE that can determine when to use soft combining and when to use selective combining has several advantages over other UEs & [0047]).

(Malm suggests that an important benefit for the UE is that the processing load is minimized with soft combining (see Para’s [0037] i.e., soft combining already has much lower processing requirements and power consumption than selective combining, [0047] i.e., processing load is minimized with soft combining in the UE)).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for determining whether the communication constraint is satisfied for not exceeding the UE capability as disclosed in Ng in view of Hussain, further in view of Yuanm and further in view of Akoum to be based at least in part on the UE being capable of performing soft combining as dislosed in the teachings of Malm because the motivation lies in Malm that 
 
Regarding Claim 38,  the combination of Ng in view of Hussain, further in view of Yuan, and further in view of Akoum discloses the non-transitory computer-readable medium of claim 29, including determining whether the communication constraint is satisfied (Ng, see Para’s [0005], [0088] i.e., the UE is configured so that only a number of received PDSCH, that do not exceed UE capability, is processed & [0127]), but the references combined does not disclose wherein determining whether the communication constraint is satisfied is further based at least in part on the UE being capable of performing soft combining. However the claim feature would be rendered obvious in view of Malm US (2005/0250486).

Malm discloses determining based at least in part on the UE being capable of performing soft combining that processing load in the UE is minimized (see Para’s [0012], [0014], [0037] i.e., Since soft combining already has much lower processing requirements and power consumption than selective combining, a UE that can determine when to use soft combining and when to use selective combining has several advantages over other UEs & [0047]).

(Malm suggests that an important benefit for the UE is that the processing load is minimized with soft combining (see Para’s [0037] i.e., soft combining already has much lower processing requirements and power consumption than selective combining, [0047] i.e., processing load is minimized with soft combining in the UE)).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for determining whether the communication constraint is satisfied for not exceeding the UE capability as disclosed in Ng in view of Hussain, further in view of Yuanm and further in view of Akoum to be based at least in part on the UE being capable of performing soft combining as dislosed in the teachings of Malm because the motivation lies in Malm that processing load and power consumption in the UE is minimized with soft combining and thus the UE capability can process or handle different communication constraints.  

Regarding Claim 39, the combination of Ng in view of Hussain, further in view of Yuan, and further in view of Akoum discloses the apparatus of claim 30, including determining whether the communication constraint is satisfied (Ng, see Para’s [0005], [0088] i.e., the UE is configured so that only a number of received PDSCH, that do not exceed UE capability, is processed & [0127]), but the references combined does not disclose wherein determining whether the communication constraint is satisfied is further based at least in part on the apparatus being capable of performing soft combining. However the claim feature would be rendered obvious in view of Malm US (2005/0250486).

Malm discloses determining based at least in part on a UE apparatus being capable of performing soft combining that processing load in the UE is minimized (see Para’s [0012], [0014], [0037] i.e., Since soft combining already has much lower processing requirements and power consumption than selective combining, a UE that can determine when to use soft combining and when to use selective combining has several advantages over other UEs & [0047]).

(Malm suggests that an important benefit for the UE is that the processing load is minimized with soft combining (see Para’s [0037] i.e., soft combining already has much lower processing requirements and power consumption than selective combining, [0047] i.e., processing load is minimized with soft combining in the UE)).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for determining whether the communication constraint is satisfied for not exceeding the UE capability as disclosed in Ng in view of Hussain, further in view of Yuanm and further in view of Akoum to be based at least in part on the UE being capable of performing soft combining as dislosed in the teachings of Malm because the motivation lies in Malm that processing load and power consumption in the UE is minimized with soft combining and thus the UE capability can process or handle different communication constraints.  

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461